Citation Nr: 1544375	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-13 929A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether, in accordance with the provisions of Chapter 31, Title 38, U.S. Code, the Veteran is entitled to reimbursement of $12,975.21 for home modifications made between June and August 2008. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2010 determinations of the Vocational Rehabilitation & Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and Oakland, California.  

On June 24, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the San Diego RO.  The record of the Veteran's appeal in the Veterans Appeals Control and Locator System (VACOLS) includes a transcript of that hearing.

The Board notes that the Veteran has another appeal currently pending before it, which appeal is separate and distinct from the current appeal and has been assigned docket number 09-23 443A.  That appeal stemmed from rating decisions of the ROs in Los Angeles and Oakland, California; however, jurisdiction of the case was later transferred to the RO in San Diego, California.  All adjudicative determinations issued in the current appeal, however, have been handled by the Los Angeles, RO VR&E.

As will be discussed below, a remand of the Veteran's claim is necessary.  Given the nature of the specific issue on appeal, to include a determination of whether the appeal has been granted, the Board finds that the matter should be remanded to the Los Angeles RO, as opposed to being handled by the Appeals Management Center.


REMAND

The question in this case is whether, in accordance with the provisions of VA's VR&E's Independent Living processes, the Veteran is entitled to reimbursement of $12,975.21 for home modifications made between June and August 2008.  The law stipulates that VA may provide a program of independent living services and assistance to veterans who have a serious employment handicap resulting in substantial part from a service-connected disability if it is determined that the achievement of a vocational goal currently is not reasonably feasible.  See 38 U.S.C.A. § 3120 (West 2014).  The services and assistance offered are governed by 38 U.S.C.A. § 3104 and are outlined in 38 C.F.R. § 21.160.  Pursuant to 38 C.F.R. § 21.216, home modifications to improve access may be authorized and provided by VR&E as part of an Individualized Independent Living Plan (IILP) if an individual is found to be ineligible for such needed special equipment under the four main grant programs designed to assist servicemembers and veterans with disabilities in obtaining necessary home modification.  Those four grant programs are the Specially Adapted Housing (SAH) grant, the Special Housing Adaption (SHA) grant, the Temporary Residence Assistance (TRA) grant, and the Home Improvements and Structural Alterations (HISA) grant.  If home modifications are part of the proposed IILP, once the coordination of other VA programs is complete and the individual has been informed whether he/she will qualify for a VA housing grant, the assigned Vocational Rehabilitation Counselor (VRC) is to then develop a proposed home modification plan.  VBA's VR&E Manual, the M28R, provides an extensive set of procedures that are to be followed related to home modifications as part of an IILP.  See VBA VR&E Manual (M28R), Part IV, Section C, Chapter 9 (revised March 31, 2014).  

At issue in the instant case is whether the Veteran may be reimbursed for home modifications that were made prior to the approval of his IILP on August 28, 2008.  A review of the record shows that the Veteran made several modifications to his home between June and August 2008, which modifications were pursued and completed under the assumption that he would be reimbursed for the cost of the modifications in accordance with his IILP.  Reimbursement, however, was denied because the work was not done in accordance with VR&E's contracting requirements and because the work was completed prior to the date upon which his IILP was approved.  Notably, it does not appear that work done was outside the scope of his IILP or that cost of the work would not be reimbursable.  Indeed, emails dated in November and December 2008 indicate that reimbursement for at least a portion of the claimed work would be made under Chapter 31 provided that the contractor(s) who performed the work was licensed and bonded.  Further, it appears that the Veteran relied, to his detriment, on verbal confirmation from his VRC, L.P., and his Contract Counselor, N.H., that he would be reimbursed for the cost of the home modifications completed between June and August 2008.

At the outset, the Board finds that the matter must be remanded for the RO to determine whether in fact reimbursement has been made.  The Board notes that the VACOLS entry pertaining to the current appeal had previously indicated that the matter was allowed in the field on July 24, 2014.  Although the VACOLS entry no longer indicates this disposition, e-mail correspondence between the Board and the RO documents that that disposition was previously indicated.  

The Board also finds that clarification of the timeline, applicable law, and facts of the Veteran's case is necessary.  Notably, the pertinent regulations cited to in the statement of the case (SOC) include 38 C.F.R. §§ 21.160 and 21.282, the latter of which pertains to effective dates of induction into a rehabilitation program.  In this regard, the Board points out that e-mail correspondence from a then VR&E Officer to the then Los Angeles RO VR&E Director states that 38 C.F.R. § 21.282 "does not address this case really at all."  The VR&E Officer also initiated a request for an advisory opinion from the Director of VR&E in December 2009.  The Board notes that the M28R provides procedures for requesting an advisory opinion to resolve doubt as to the correct interpretation and application of law, regulations, policies or procedures.  See M28R, Part III, Section C, Chapter 3 (revised March 31, 2014).  The M28R indicates that a VR&E staff member may initiate an advisory opinion with the concurrence of the VR&E Officer, but that the request must be signed and concurred by the RO Director and that the request must then be submitted to the Director of VR&E Service who then provides the advisory opinion.  

The Board notes that an advisory opinion request was previously submitted in February 2009 to the VR&E Independent Living Coordinator, whose response indicated that it was not a formal advisory opinion, as such a request would need to be submitted to the Director of VR&E.  Although an e-mail from the then RO Director of the Los Angeles VR&E suggests that she concurred with initiating a request for an advisory opinion concerning the interpretation of 38 C.F.R. § 21.282, it does not appear as though such a request was ever submitted to the Director of VR&E.  Curiously, however, the proposed memorandum to be submitted to the Director of VR&E is dated on page one November 13, 2009, but pages two, three, and four contain a date of February 6, 2012.  This causes the Board to question whether the request for an advisory opinion was in fact later submitted and requires clarification.  In any event, if a request was not submitted, the Board finds that it cannot itself seek an advisory opinion because VBA's procedure manual provides that the request must come from the RO's VR&E Director.  The Board, however, does stress that one would be extremely helpful in this case and urges the RO to initiate such a request in the first instance.

The Board also notes that the SOC indicates that reimbursement was denied due in part to the fact that the work was not done in accordance with VA's contracting requirements.  The SOC provides no citation to what authority it is relying upon to find that the work was not done in accordance with VA's contracting requirements.  Further, it appears from statements made in the proposed request for an advisory opinion, dated on November 13, 2009, but also containing a date of February 6, 2012, that policy changes occurred subsequent to the Veteran being denied reimbursement, which changes were related to the provision of home modifications in conjunction with the SAH program.  Although it is not indicated that new policies were developed related to home modifications under the IILP, the suggestion from the former VR&E Officer that new policies may affect the outcome of the current appeal causes the Board to conclude that the matter should be revisited by the RO.

Accordingly, the case is REMANDED to the RO for the following action:

As noted in the introduction, the Board finds that the matter should be remanded to the Los Angeles RO, as opposed to being handled by the Appeals Management Center.

1.  The RO must determine whether the Veteran's claim for reimbursement of $12,975.21 for home modifications made between June and August 2008 has been allowed.  The Board notes that it was previously indicated in VACOLS that the matter was allowed in the field on July 24, 2014.  The Board is aware that that disposition has been cleared, but the fact remains that it was previously indicated that reimbursement had been granted.  The RO should include a written statement in the record regarding whether the previous indication in VACOLS was made in error.

2.  If the Veteran's claim for reimbursement has not been granted, the RO should clarify whether a request for an advisory opinion was ever submitted to the Director of VR&E.  If a request was submitted, the RO should ensure that an advisory opinion was produced and that opinion should be associated with the record.  If an advisory opinion request was not in fact submitted, the RO should review the previous communications concerning the specific facts of this case and the interpretation and applicability of 38 C.F.R. § 21.282 and consider whether such an opinion is necessary.  

3.  If an advisory opinion is not sought or if the Veteran's claim for reimbursement is not granted in response to seeking an advisory opinion, the RO should readjudicate the Veteran's claim, to include consideration of whether any policy changes related to the provision of home modifications in conjunction with the SAH program would allow for reimbursement of $12,975.21 for home modifications made in connection with the Veteran's IILP.  

If reimbursement is denied, the RO should identify all authorities relied upon to deny reimbursement in this case.  This should include citation to all applicable statutes and regulations, as well as to any VBA manual provisions, to include the provisions governing contracting requirements.  The RO should also discuss what effect, if any, the fact that it appears that the Veteran qualified for an IILP at the time of his initial application for services in 2005 has on the outcome of this case.  The RO should also discuss what effect, if any, the fact that the Veteran was informed by his VRC and Contract Counselor that reimbursement would be made and that it appears that the Veteran relied to his detriment on such statements has on the outcome of this case.


Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

